TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00216-CV



         In re Combined Law Enforcement Associations of Texas and John Burpo


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            M E M O R AN D U M O P I N I O N


               Relators filed a petition for writ of mandamus and an interlocutory appeal challenging

the trial court’s denial of their motions to dismiss under the Texas Citizens Participation Act

(TCPA). See Tex. Civ. Prac. & Rem. Code § 27.001-.011. Relators’ mandamus petition recognized

the split of authority among the appellate courts about whether the TCPA permits interlocutory

appeals and observed that this Court had not determined the issue.

               However, in Kinney v. BGB Attorney Search, Inc., No. 03-12-00579-CV, 2013 Tex.

App. LEXIS 10481, at *10-13 (Tex. App.—Austin Aug. 21, 2013, no pet. h.) (mem. op.), we

noted the recent legislative amendment clarifying the availability of an interlocutory appeal from

the denial of a motion to dismiss under the TCPA and determined that the amendment applies

retroactively to interlocutory appeals, like the one Relators brought here, filed before the

amendment’s effective date.

               Because Relators have an adequate remedy by appeal, their petition for writ of

mandamus is denied. See Tex. R. App. P. 52.8(a). Relators’ interlocutory appeal, Combined Law
Enforcement Associations of Texas and John Burpo v. Mike Sheffield, No. 03-13-00105-CV, remains

pending.




                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: August 29, 2013




                                              2